DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicants’ election, with traverse, of the invention of Group I (claims 1-6), in the reply filed on April 15, 2022, by Robert E, Hanson, is acknowledged. 
The traversal is on the alleged basis that the Group II-IV claims should be examined with the elected Group I claims because all of the claims in these groups recite the limitations in Group I, and therefore are sufficiently related in structure, function, and use that there would be no undue burden in examining the inventions together (Remarks, page 2, first paragraph). 
Upon further consideration, claim 15 (invention of Group IV) has been REJOINED. 
With respect to Groups II-III, Applicants’ arguments have been carefully considered but they are not persuasive. Briefly, inventions I and II are directed to related products. The invention of Group II is directed to plants, plant cells, and plant parts, which are morphologically, biochemically and physiologically different from the recombinant DNA molecules comprising the specific DNA sequences of Group I. Accordingly, each invention has a different design, mode of operation, and function. Inventions III and IV are directed to related methods. The invention of Group IV requires the step of plant regeneration from transformed cells, which is not required by the invention of Group III. In contrast, the invention of Group III requires the production of commodity products (e.g., oil) that may be devoid of the transgene (recombinant DNA molecule) of Group I. Inventions I and III are related as product(s) and process of using the product(s). In the instant case one could use the recombinant DNA molecules of Group I for in vitro protein expression, hybridization, generation of single point mutation(s), and for genomic library screening purposes, in processes completely unrelated to the invention of Group III. 
The restriction is deemed proper and is therefore made FINAL. 

Claims
Claims 1-15 are pending in the application. 
Claims 7-14 are withdrawn for being directed to non-elected invention(s).
Claims 1-6 and 15 are examined in this Office action. 

Specification
Applicants are reminded of the proper language and format for an abstract of the disclosure.
	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
	In this case, the abstract should refer to the claimed Medicago truncatula gene-regulatory sequences, with an adequate degree of specificity.
The use of the trademark BLAST® (e.g., at page 12, paragraph 0042) has been noted in this application. The Basic Local Alignment Search Tool (BLAST)® is a registered trademark of the National Library of Medicine. The registered trademark symbol ® should be included following the trademarks wherever they appear, and the trademarks should be accompanied by the generic terminology. 
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. 
	Appropriate correction is required.

Claim Interpretation
Regarding claims 1-6 and 15, the term “gene-regulatory activity” refers to the ability to affect the expression of an operably linked transcribable DNA molecule, for instance by affecting the transcription and/or translation of the DNA molecule (see Specification, page 6, paragraph 0025). 
Regarding claims 1-6 and 15, by “heterologous transcribable DNA molecule”, it is meant that the transcribable DNA molecule is heterologous with respect to the DNA sequence; see Specification, page 3, paragraph 006. 
Regarding claims 1-6 and 15, SEQ ID NO:14 is a 500-nucleotides-long polynucleotide described as “T-Mt.Lox-1-1:2:1”, which appears to be a 3’ UTR region from a lipoxygenase from Medicago truncatula (see Specification, Example 1, pages 23-24, paragraphs 0074-0078; Table 1, page 25; Table 2, Table 2 and accompanying text, page 27; and see Sequence Listing). 
Regarding claims 1-6 and 15, instant SEQ ID NO:14 is also 100% identical to the Medicago truncatula clone mth2-10a12, with a NCBI/GenBank accession number AC146308, version AC146308.2, published 17 September 2010; see alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:14 AND AC146308

RESULT 1
AC146308
LOCUS       AC146308              112733 bp    DNA     linear   PLN 17-SEP-2010
DEFINITION  Medicago truncatula clone mth2-10a12, complete sequence.
ACCESSION   AC146308
VERSION     AC146308.2
KEYWORDS    HTG.
SOURCE      Medicago truncatula (barrel medic)
  ORGANISM  Medicago truncatula
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; fabids; Fabales; Fabaceae; Papilionoideae;
            Trifolieae; Medicago.
REFERENCE   1  (bases 1 to 112733)
  AUTHORS   Deshpande,S., Dixon,R., May,G., Sumner,L., Gonzales,B., Cook,D.,
            Kim,D. and Roe,B.A.
  TITLE     Medicago truncatula BAC Clone mth2-10a12
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 112733)
  AUTHORS   Lin,S., Dixon,R., May,G., Sumner,L., Gonzales,B., Cook,D., Kim,D.
            and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (06-AUG-2003) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 620 Parrington Oval, Room 208, Norman,
            OK 73019, USA
REFERENCE   3  (bases 1 to 112733)
  AUTHORS   Lin,S., Dixon,R., May,G., Sumner,L., Gonzales,B., Cook,D., Kim,D.
            and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (30-AUG-2003) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 620 Parrington Oval, Room 208, Norman,
            OK 73019, USA
REFERENCE   4  (bases 1 to 112733)
  AUTHORS   Lin,S., Dixon,R., May,G., Sumner,L., Gonzales,B., Cook,D., Kim,D.
            and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (02-SEP-2003) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 620 Parrington Oval, Room 208, Norman,
            OK 73019, USA
REFERENCE   5  (bases 1 to 112733)
  AUTHORS   Lin,S., Dixon,R., May,G., Sumner,L., Gonzales,B., Cook,D., Kim,D.
            and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (03-SEP-2003) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 620 Parrington Oval, Room 208, Norman,
            OK 73019, USA
REFERENCE   6  (bases 1 to 112733)
  AUTHORS   Lin,S., Dixon,R., May,G., Sumner,L., Gonzales,B., Cook,D., Kim,D.
            and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (18-MAR-2006) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 620 Parrington Oval, Room 208, Norman,
            OK 73019, USA
REFERENCE   7  (bases 1 to 112733)
  CONSRTM   The International Medicago Genome Annotation Group
  TITLE     Direct Submission
  JOURNAL   Submitted (19-APR-2006) The Institute for Genomic Research, 9712
            Medical Center Dr, Rockville, MD 20850, USA
REFERENCE   8  (bases 1 to 112733)
  CONSRTM   The International Medicago Genome Annotation Group
  TITLE     Direct Submission
  JOURNAL   Submitted (04-APR-2007) The Institute for Genomic Research, 9712
            Medical Center Dr, Rockville, MD 20850, USA
REFERENCE   9  (bases 1 to 112733)
  AUTHORS   Deshpande,S., Dixon,R., May,G., Sumner,L., Gonzales,B., Cook,D.,
            Kim,D. and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (23-AUG-2007) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard. Room
            2107, Norman, OK 73019, USA
REFERENCE   10 (bases 1 to 112733)
  AUTHORS   Deshpande,S., Dixon,R., May,G., Sumner,L., Gonzales,B., Cook,D.,
            Kim,D. and Roe,B.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (17-SEP-2010) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard. Room
            2107, Norman, OK 73019, USA
COMMENT     On Aug 30, 2003 this sequence version replaced AC146308.1.
            -------------- Genome Center
            Center: Department Of Chemistry And Biochemistry
            The University Of Oklahoma
            Center code:UOKNOR
            ----------------------.
FEATURES             Location/Qualifiers
     source          1..112733
                     /organism="Medicago truncatula"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:3880"
                     /clone="mth2-10a12"
                     /clone_lib="Medicago truncatula BAC library H2"

  Query Match             100.0%;  Score 500;  DB 311;  Length 112733;
  Best Local Similarity   100.0%;  
  Matches  500;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAAAACTAGTGGTTTATTTACTATATGTTATTGTATCTTTCAATAAAGAGATGCTCCATT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     110516 GAAAACTAGTGGTTTATTTACTATATGTTATTGTATCTTTCAATAAAGAGATGCTCCATT 110575

Qy         61 TGACCAAAAATAAAAAGAGATGCTCCAGATAGTGCATCTTATCTATGTTATAATAATCAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     110576 TGACCAAAAATAAAAAGAGATGCTCCAGATAGTGCATCTTATCTATGTTATAATAATCAA 110635

Qy        121 GTGTATGCATTTCCTTCCCCTTTATTTGGAGCATGTGTATGTTTAAATATTTGTAATTTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     110636 GTGTATGCATTTCCTTCCCCTTTATTTGGAGCATGTGTATGTTTAAATATTTGTAATTTG 110695

Qy        181 AACCTTCAAACTTGTTCTAGTTACCAAATAATAAGATCATTATTAGTTTGTGTGTTTATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     110696 AACCTTCAAACTTGTTCTAGTTACCAAATAATAAGATCATTATTAGTTTGTGTGTTTATC 110755

Qy        241 TCTATTGTCTACTAATTTTATTTTTTTTTTACTTTTCTATTCTTTATTTGTATTAAATCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     110756 TCTATTGTCTACTAATTTTATTTTTTTTTTACTTTTCTATTCTTTATTTGTATTAAATCA 110815

Qy        301 TAAGTTCTAATTATTTAATCAAAACTTCAAATGGTGGCGGTTATACGCTATTCCGAATCG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     110816 TAAGTTCTAATTATTTAATCAAAACTTCAAATGGTGGCGGTTATACGCTATTCCGAATCG 110875

Qy        361 TCTTTTGTTGTCCGAGTCTATAGGCTACACTCATATCCTGGTTGAAACAGACTCTATAGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     110876 TCTTTTGTTGTCCGAGTCTATAGGCTACACTCATATCCTGGTTGAAACAGACTCTATAGC 110935

Qy        421 TGTCCTGATCAGGTCAATCAGATTAGAAGATTCTTTTCTCAAAATTGGAGTCTTTTCTTT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     110936 TGTCCTGATCAGGTCAATCAGATTAGAAGATTCTTTTCTCAAAATTGGAGTCTTTTCTTT 110995

Qy        481 CAACGCTGTGCAGATTGACT 500
              ||||||||||||||||||||
Db     110996 CAACGCTGTGCAGATTGACT 111015



Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 15 are rejected 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend.
	The claims are broadly drawn to a recombinant DNA molecule comprising a DNA sequence with at least 85% sequence identity to SEQ ID NO:14, or a fragment of SEQ ID NO:14 that has gene-regulatory activity, wherein said DNA sequence is operably linked to a heterologous transcribable DNA molecule; and further wherein said DNA sequence has at least 90% or at least 95% sequence identity to the DNA sequence of SEQ ID NO:14; wherein the heterologous transcribable polynucleotide molecule comprises a gene of agronomic interest, which confers herbicide tolerance or pest resistance in plants; and to a method of producing a transgenic plant comprising transforming a plant cell with the recombinant DNA molecule, and regenerating a plant.
	Applicants describe the identification and cloning of 30 transcription termination regions (3' UTRs) in Medicago truncatula, through a performed bioinformatic analysis based on homology with soybean genes, and using the Medicago truncatula publicly available DNA sequences (Example 1, pages 23-24, paragraphs 0074-0078). The DNA sequences of the 30 identified 3’ UTRs are provided as SEQ ID NOs:1-30 (page 24, paragraph 0078; Table 1, bridging pages 24-25; Sequence Listing). 
	Applicants describe the clone with a 500-nucleotides-long DNA sequence of SEQ ID NO:14 on page 25 in Table 1, as “T-Mt.Lox-1-1:2:1”; it is annotated as a ”lipoxygenase” (from Medicago truncatula).
	With the exception of the full-length sequence of the clones set forth in SEQ ID NO:14, Applicants have not described any other of the recited DNA sequences suitable for the practice of the invention. 	
	Applicants have not reduced to practice any other DNA sequence(s) from the broadly claimed genera of (i) DNA sequences with at least 85% sequence identity to SEQ ID NO:14; (ii) DNA sequences with at least 90% sequence identity to SEQ ID NO:14; (iii) DNA sequences with at least 95% sequence identity to SEQ ID NO:14; or (iv) unspecified fragments of SEQ ID NO:14 that have gene-regulatory activity; nor have Applicants described the structural properties of such DNA sequences or such fragments. 
	With the exception of β-glucuronidase (GUS), Applicants have not reduced to practice any other heterologous transcribable DNA molecule to which the recited SEQ ID NO:14 is operably linked. 
	Applicants have not reduced to practice a single one of the broadly claimed heterologous transcribable polynucleotide molecules that comprise a gene of agronomic interest. 
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
	Since the disclosure fails to describe the common attributes that identify members of the broadly claimed genera of DNA sequences (at least 85%, at least 90%, or at least 95% identical to SEQ ID NO:14, or unspecified fragments of SEQ ID NO:14) having gene-regulatory activity, and because the genera are highly variant, the description of the single embodiment of full-length gene-regulatory sequence set forth in SEQ ID NO:14 is insufficient to describe the claimed genera of recombinant molecules/DNA sequences. 
	For example, BLASTing® SEQ ID NO:14 in the GenBank reveals only two other nucleic acid sequences with significant identity to instant SEQ ID NO:14; see below. Except for the native sequence (AC146308), no other significant alignments were produced over the entire query cover (including at least 85%, at least 90%, or at least 95% sequence identity to SEQ ID NO:14). Since the disclosure fails to describe the common attributes that identify members of the broadly claimed genera, and because the genera are highly variant, SEQ ID NO:14 alone is insufficient to describe the claimed genera of DNA sequences having the required function.


    PNG
    media_image1.png
    242
    1220
    media_image1.png
    Greyscale


	The Applicants fail to describe a representative number of recombinant DNA molecules comprising DNA sequences at least 85%, at least 90%, or at least 95% identical to SEQ ID NO:14, or DNA sequences that are unspecified fragments of SEQ ID NO:14; wherein said DNA sequences are operably linked to a heterologous transcribable DNA molecule, and confer gene regulatory function, herbicide tolerance, or pest resistance in plants. The Applicants fail to describe the physicochemical properties of such recombinant DNA molecules. Hence, Applicants fail to meet the test set forth by Eli Lilly. 
The unpredictability of making changes in plant gene-regulatory regions is well known. For example, sequence divergence in the untranslated regions has effect on gene function (see Tong et al., 2012, Sequence Divergence in the 3’-Untranslated Region Has an Effect on the Subfunctionalization of Duplicate Genes, J. Exp. Zool. 3188: 531-544, who teach that the 3’-UTRs of two diversified loci, while sharing 52.8% sequence, have a clear effect on subfunctionalization of the duplicate genes; Id., page 536). In addition, the gene-regulatory function of any and all possible claimed fragments is unclear; for example, based on the state-of-the-art, a random three-nucleotide-long fragment of SEQ ID NO:14 would not be expected to have gene regulatory activity. At the time of invention it was unknown in the art how to make the instantly claimed modifications relative to SEQ ID NO:14 and retain the function of gene-regulatory activity, as recited in the claims.
	Given Applicants have not provided an adequate description of the recombinant DNA molecule(s) comprising the recited DNA sequence(s) and fragments thereof, and the recited conferring of gene-regulatory activity, it remains unclear what features or method steps are capable of performing the claimed function; the specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/written.pdf.

		Summary
Claims 1-6 and 15 are deemed free of prior art, given the failure of the prior art to teach or reasonably suggest a recombinant DNA molecule comprising a DNA sequence with at least 85% (or 90%, or 95%) sequence identity to SEQ ID NO:14, or a fragment of SEQ ID NO:14 that has gene-regulatory activity, wherein said DNA sequence is operably linked to a heterologous transcribable DNA molecule; in view of the unpredictability inherent in the claimed compositions and processes as discussed above.
No claim is allowed.


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571)270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663